Citation Nr: 1627687	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 through February 1977 and from December 1980 through August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.

The Veteran initially requested that a Travel Board hearing be scheduled in this matter.  That hearing request has been withdrawn by the Veteran.  Neither he nor his representative has made a renewed request for a hearing.

In September 2015, the Board determined that new and material evidence was received and reopened the Veteran's claim.  The substantive service connection issue was remanded for further development, to include:  arranging for the Veteran to undergo a VA examination of his hearing loss and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).

The development ordered in the remand has been performed.  The matter now returns to the Board for de novo review.

As noted in the previous September 2015 Board decision and remand, the issues of the Veteran's entitlement to service connection for a psychiatric disability was raised in an August 2014 statement.  Issues concerning his entitlement to service connection for ingrown toenails, heart attack residuals, and stroke residuals were raised in an August 2011 statement.  Still additional issues of a renewed petition to reopen claims for service connection for a psychiatric disorder, cervical spine disability, low back disability, bilateral foot disability, and sinusitis were also raised in the August 2011 statement.  No action has been taken as to those issues by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has mixed bilateral hearing loss that was neither sustained during his active duty service, nor resulted from an injury or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Here, a July 2011 letter notified the Veteran of the information and evidence needed to substantiate his claim.  The provided notice in this case is legally sufficient; hence, VA's duty to notify is satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, service treatment records, service personnel records, VA treatment records, and identified and relevant private treatment records are associated with the claims file.  A VA examination of the Veteran's hearing loss was conducted in January 2016.  That examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that a January 2008 inquiry made by VA to the Social Security Administration revealed that the Veteran was receiving Social Security disability benefits.  The record does not indicate that the disabilities upon which his Social Security benefits are based include his hearing loss.  Under the circumstances, it is unlikely that the Veteran's Social Security records contain evidence that is relevant to the issue on appeal.  As such, the Board is not under any obligation to obtain the Veteran's Social Security records in this case.  Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain Social Security records applies only to records relevant to a Veteran's present claim).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran asserts in his claim submissions that he is entitled to service connection for hearing loss.  He states that he sustained acoustic trauma during service as an infantryman from February 1975 through February 1977, and on that basis, appears to suggest that his current hearing loss is related etiologically to that trauma.

In general, service connection may be granted for a disability resulting from a disease or injury incurred during or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of three basic elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For VA purposes, hearing loss is not considered a disability unless it meets a minimum level of severity.  In that regard, hearing impairment is considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, as well as sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing basic principles, service connection for certain listed chronic diseases may also be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss disability is not a disease that is listed specifically under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed.  Where the Veteran's hearing loss disability is described in the evidence as being mixed, or at least in part sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Board notes at the outset of the analysis that a January 2016 VA examination reveals that the Veteran does have disabling hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric tests performed at that time revealed pure tone data that meets those criteria in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
25
35
50
LEFT
45
25
30
40
55

The outcome of this appeal turns on the question of whether the Veteran's demonstrated bilateral hearing loss was either sustained during his active duty service, or, was caused by an in-service injury or event such as the reported in-service acoustic trauma.

A DD Form 214 that corresponds to the Veteran's period of service from February 1975 through February 1977 does show that the Veteran was assigned as an infantryman to an infantry unit.  It is certainly conceivable that the Veteran would have sustained acoustic trauma from discharging small arms and artillery fire during training exercises during that time.  Accordingly, the Board concludes that the Veteran likely did sustain acoustic trauma during service.  The Board also concludes, however, that the Veteran's current hearing loss was neither sustained during his active duty service, nor caused by or resulted from an in-service event or injury, to include the in-service acoustic trauma.

Service treatment records in the claims file show that the Veteran underwent periodic audiometric examinations.  During his February 1975 enlistment examination, the Veteran demonstrated the following pure tones (the Board notes parenthetically that specific readings were not recorded at 3000 Hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
X
15
LEFT
25
5
5
X
15

During repeat audiological examination conducted in September 1983, the Veteran demonstrated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
20
LEFT
25
10
0
0
5

On the authorized audiological evaluation in November 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
20
20
LEFT
40
10
5
10
25



On the authorized audiological evaluation in June 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
15
20
LEFT
35
10
10
5
20

A March 1987 medical examination report and accompanying Report of Medical History notes complaints by the Veteran of mild hearing loss.  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
15
20
LEFT
35
10
15
5
20

Post-service treatment records show that the Veteran's hearing was evaluated in June 1988, only 16 months after the March 1987 in-service examination noted above.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
25
5
10
10
15

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA audiological examination in January 2016.  Curiously, the Veteran made conflicting statements as to whether he was experiencing any hearing loss.  On one hand, he reported to the examiner, "[m]y hearing is not the problem, it's when someone asks me to do something, it doesn't register" and "[m]y brain is not recording anything."  The examiner noted also that the Veteran reported that he needed others to repeat what they said "over and over" and that he felt at times as though is ears "close up."  It is unclear as to whether the Veteran's complaints suggest hearing impairment or cognitive impairment.

Speech discrimination tests were conducted, but the examiner deemed that those tests were inappropriate for the Veteran because he was not responding consistently to test items and only occasionally repeated words that were presented during testing.  The examiner noted further that after the Veteran was re-instructed, the Veteran complained that he was trying but that his "mind isn't grasping it."  The examiner noted, however, that the Veteran did appear capable of responding to questions and appeared to understand all test instructions.  In view of the Veteran's inconsistent performance during speech discrimination testing, the examiner determined that the word recognition scores were invalid.

Audiometric tests were also conducted and revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
25
35
50
LEFT
45
25
30
40
55

Based on the foregoing findings and review of the claims file, the examiner diagnosed mixed hearing loss and opined that it is less likely as not that the Veteran's hearing loss is related to his active duty service.  On review of the claims file, the examiner noted that the Veteran had service under honorable conditions as an infantryman from February 1975 through February 1977, followed by service as a material control and accounting specialist from December 1980 through August 1987.  The examiner referenced the June 1986 audiometric test that indicated normal hearing, with mild hearing loss at 500 hertz only, but commented that this was not a significant decrease compared to the February 1975 enlistment audiometric readings.  The examiner noted also that a post-service audiological examination conducted in June 1988 also showed normal hearing.

In relation to the left ear specifically, the examiner observed that the Veteran demonstrated a 25 decibel threshold at 4000 Hertz during in-service tests conducted in November 1985.  Still, the examiner states, the threshold of 25 decibels is within the normal range of hearing, and moreover, does not represent a significant decrease in hearing in relation to the demonstrated 15 decibel threshold shown at 4000 Hertz during the enlistment examination.  The threshold at 4000 hertz was 20 decibels in June 1986 and March 1987.  Therefore, the examiner explained, the 25 decibel reading at 4000 Hertz in November 1985 is of no significance in this case.

Although the examiner recognized that the Veteran reported exposure to noise from artillery fire during service as an infantryman, the examiner states that any hearing loss associated with that noise exposure would have occurred at the same time as the noise exposure.  In support of that conclusion, the examiner cites a 2006 study from the Institute of Medicine, which determined that there is no significant scientific basis for the existence of delayed onset hearing loss due to noise exposure.

The Board is persuaded by the January 2016 VA examiner's negative etiology opinion.  In that regard, the examiner's conclusions are supported by rationale that is based upon the examiner's review of the claims file, interview of the Veteran, the objective findings from the examination, and cited scientific study that appears to reflect the current knowledge and understanding of the medical community.  Her interpretation of the audiometric data shown in the service treatment records is plausible and consistent with the information and chronology shown in the records.  Also, her understanding of the Veteran's medical history is consistent with the other information and evidence documented in the record, to include the Veteran's in-service and post-service history.  Moreover, there is no indication in the record that the objective findings noted by the examiner are unreliable nor are her opinions contradicted by any other medical opinions in the record.  

The Veteran is competent to provide probative statements as to the onset and duration of his hearing loss.  Nonetheless, to the extent that the Veteran may be understood as asserting that he has had hearing loss that dates back to his period of active duty service, the Board finds that those statements are far less probative than the VA examiner's stated conclusions.  In that regard, the Veteran's reported hearing loss during service in March 1987 appears to have been temporary in nature, given the subsequent audiometric data from the June 1988 post-service evaluation, the subsequent medial chronology, and the findings and opinions given by the January 2016 VA examiner.  Additionally, the Board notes that a January 1998 treatment record from Moore Regional Hospital references that the Veteran reported an occupational history of working as a machinist "until a year ago."  Certainly, the Veteran's reported employment history as a machinist is consistent with a history of significant post-service occupational noise exposure and raises complicating factors as to the question of whether the Veteran's current hearing loss is related to his active duty service.  In view of the same, that question would appear to be more appropriately addressed by a medical professional, as it was during the January 2016 VA examination.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that a layperson is generally not capable of opining on matters requiring medical knowledge).  For all of the foregoing reasons, the Board assigns significantly greater probative weight to the VA examiner's January 2016 conclusions than it does to the Veteran's general assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); but see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was neither sustained during service nor resulted from an injury or event that occurred during the Veteran's service.  As the evidence weighs against the Veteran's claim, this appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


